Appeal by the defendant from a judgment of the County Court, Westchester County (Cohen, J.), rendered June 3, 2008, convicting her of grand larceny in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived her right to appeal the conviction and sentence as part of the plea agreement (see People v Muniz, 91 NY2d 570 [1998]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]). The defendant’s valid and unrestricted waiver of her right to appeal forecloses appellate review of all the issues she raises on this appeal. Mastro, J.P., Covello, Dickerson and Roman, JJ., concur.